                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


BRIAN LEE WALKER                                                  PLAINTIFF


VS.                       CASE NO. 4:18CV00268 JM


CORPORAL PAIGE PAMRANKER,
OFFICER KEENER                                                    DEFENDANTS


                                      ORDER


      The Court has received proposed Findings and Recommendations from

Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

review, the Court concludes that the Findings and Recommendations should be,

and hereby are, approved and adopted in their entirety as this Court's findings in all

respects.

            IT IS SO ORDERED this 9th day of March, 2020.




                                          UNITED STATES DISTRICT JUDGE
